Exhibit 10.2

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT dated as of May 2, 2013 is entered among SEMTECH
CORPORATION, a Delaware corporation, as borrower (“Borrower”), and each direct
or indirect Domestic Subsidiary of Borrower, in each case as a Guarantor
pursuant to the Credit Agreement (as defined below), and that is a party hereto
as of the date set forth above or as is from time to time made a party hereto
pursuant to Section 6.11 of the Credit Agreement by executing and delivering to
Administrative Agent a Security Agreement Supplement in the form attached hereto
as Annex A (each Borrower and each Guarantor being individually referred to
herein as a “Grantor” and, collectively, as the “Grantors”) in favor of HSBC
BANK USA, NATIONAL ASSOCIATION, a national banking association, not in its
individual capacity, but solely in its capacity as Administrative Agent as the
representative and for the benefit of the Secured Parties (“Administrative
Agent”).

 

RECITALS

 

A.                                Concurrently herewith, Borrower and each
Guarantor initially a party to this Agreement are entering into that Credit
Agreement dated as of the date of this Agreement (as the same may from time to
time be amended, modified, supplemented or restated, the “Credit Agreement”)
with the several financial institutions party thereto as Lenders (each a
“Lender,” and collectively, the “Lenders”) and HSBC Bank USA, National
Association, in its separate capacities as Administrative Agent, for the benefit
of the Secured Parties, and as Swing Line Lender and L/C Issuer, pursuant to
which the Lending Parties agree to make certain Credit Extensions to Borrower
for the individual and collective benefit of Borrower and each Guarantor up to
an initial aggregate available principal amount of $400,000,000 on the terms and
subject to the conditions set forth therein and in the other Loan Documents.

 

B.                                 As a Subsidiary of Borrower, each Guarantor
will obtain substantial direct and indirect benefits from the Credit Extensions
made by the Lending Parties under the Credit Agreement and the other Loan
Documents.

 

C.                                As a condition precedent to the effectiveness
of the Credit Agreement and the obligation of the Lending Parties to make the
Credit Extensions from time to time to Borrower for the benefit of Borrower and
each Guarantor, the Lending Parties have required each of the Grantors to
execute and deliver this Agreement to Administrative Agent as the representative
and for the benefit of the Secured Parties.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, and intending to be legally bound, each Grantor,
jointly and severally, hereby represents, warrants, covenants and agrees as
follows:

 

SECTION 1.       Defined Terms.

 

(a)                              Capitalized terms used but not defined in this
Agreement will have the respective meanings given them in the Credit Agreement. 
The rules of construction set forth in Section

 

--------------------------------------------------------------------------------


 

1.02 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis.  The following capitalized terms have the following meanings (such
meanings being equally applicable to both the singular and plural forms of the
terms defined):

 

“Agreement” means this Security Agreement and all Schedules hereto, as the same
may from time to time be amended, modified, supplemented or restated in
accordance with the terms hereof.

 

“Collateral” has the meaning set forth in Section 2 of this Agreement.

 

“Contract” means any contract (including any customer, vendor, supplier, service
or maintenance contract), lease, license (including any License), undertaking,
purchase order, permit, franchise agreement or other agreement (other than any
right evidenced by Chattel Paper, Documents or Instruments), whether in written
or electronic form, in or under which any Grantor may now hold or hereafter
acquires or receives any right or interest, including with respect to an
Account, any agreement relating to the terms of payment or the terms of
performance thereof.

 

“Contractual Obligations” means, with respect to a Grantor, any and all
liabilities or obligations of such Grantor under any Contract.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Administrative Agent in its Reasonable Discretion, executed and
delivered by the applicable Grantor, Administrative Agent, and the applicable
depositary bank (with respect to any Deposit Account included in the Collateral)
or securities intermediary (with respect to any Securities Account included in
the Collateral).

 

“Copyright Licenses” means all agreements pursuant to which Grantor is licensor
or licensee, granting any right under any Copyright, including but not limited
to, rights to manufacture, reproduce, display, distribute, perform, modify or
otherwise exploit, and sell materials embodying or derived from, any Copyrighted
work.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by each Grantor:  (i) all copyrights and works protectable by copyright
arising or protected under the laws of the United States, any other country or
any political subdivision thereof, whether registered, or unregistered and
whether published or unpublished, all registrations and recordings therefor, and
all applications in connection therewith, including but not limited to all
registrations, recordings and applications in the United States Copyright
Office, or any similar office or agency of the United States or any other
country or political subdivision, or any other registry; (ii) all reissues,
extensions or renewals thereof; (iii) all income, license fees, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all Copyright Licenses entered into in
connection therewith and damages and payments for past, present or future
infringements thereof; (iv) the right to sue for past, present and future
infringements thereof; and (v) all of each Grantor’s rights corresponding
thereto throughout the world.

 

“Credit Agreement” has the meaning set forth in the Recitals of this Agreement.

 

- 2 -

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Event of Default” has the meaning specified for such term in the Credit
Agreement.

 

“Intellectual Property” means any and all of the following, throughout the
world: (i) Patents, Trademarks and Copyrights; (ii) mask works, designs, trade
secrets, information, know-how, inventions (whether or not patentable),
algorithms, databases, rights of publicity, processes, product designs,
industrial designs, blueprints, drawings, customer lists, URLs and domain names,
software (including software programs, source code and object code), and any
other proprietary rights and processes in which the Grantor now holds or
hereafter acquires any interest; (iii) registrations, applications and
recordings pertaining to any of the foregoing on any registry; and
(iv) Licenses.

 

“Investment Related Property” means any and all (i) Investment Property and
(ii) Pledged Interests, Pledged Operating Agreements and Pledged Partnership
Agreements, in each case regardless of whether classified as Investment Property
under the UCC.  Without limitation of the preceding clauses (i) and
(ii), Investment Related Property will also include all Equity Interests owned
or held of record or beneficially in or by any other Person.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests pertaining to Intellectual Property,
whether in-bound or out-bound, whether in written or electronic form, now or
hereafter owned or acquired or received by any Grantor or in which any Grantor
now holds or hereafter acquires or receives any right or interest, and will
include any renewals or extensions of any of the foregoing thereof.

 

“Patent Licenses” means all agreements pursuant to which Grantor is licensor or
licensee, granting any right to manufacture, have made, import, use, or sell any
invention covered in whole or in part by a Patent.

 

“Patents” means all of the following in which the Grantor now holds or hereafter
acquires any interest:  (i) all patents issued by the PTO, or any similar office
or agency of the United States or any other country or political subdivision, or
any other registry, all recordings thereof, and all applications therefor;
(ii) all reissues, continuations, continuations-in-part, extensions thereof or
improvements thereon; (iii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all Patent Licenses entered into in connection therewith and damages and
payments for past, present or future infringements thereof; (iv) the right to
sue for past, present and future infringements thereof; and (v) all of each
Grantor’s rights corresponding thereto throughout the world.

 

- 3 -

--------------------------------------------------------------------------------


 

“Pledged Companies” means, each Person listed on Schedule IV as a “Pledged
Company,” together with each other Person, all or a portion of whose Equity
Interests is acquired or otherwise owned by a Grantor after the Closing Date.

 

“Pledged Interests” means all of each Grantor’s right, title and interest in and
to all of the Equity Interests now or hereafter owned by such Grantor (including
(i) any Equity Interest held by another Person for the benefit of such Grantor
and (ii) 100% of the issued and outstanding non-voting Equity Interests of any
Foreign Subsidiary), regardless of class or designation, including in each of
the Pledged Companies, and all substitutions therefor and replacements thereof,
all proceeds thereof and all rights relating thereto, also including any
certificates representing such Equity Interests, the right to receive any
certificates representing any of such Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing (including, in the event of a consolidation or merger
involving any Equity Interests of a Grantor, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a
Subsidiary of a Grantor).

 

“Pledged Interests Addendum” means that addendum to this agreement listing any
Pledged Interest acquired by a Grantor in the form attached hereto as Annex B.

 

“Pledged Note” has the meaning set forth in Section 4(f) of this Agreement.

 

“Pledged Operating Agreement” means all of each Grantor’s rights, powers, and
remedies under the limited liability company operating agreement of each of the
Pledged Companies that is a limited liability company.

 

“Pledged Partnership Agreement” means all of each Grantor’s rights, powers, and
remedies under the partnership agreement of each of the Pledged Companies that
is a partnership.

 

“Proceeds” means all proceeds (including proceeds of proceeds) of any of the
Collateral, including all:  (i) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, Instruments, Documents, Accounts, contract
rights, Inventory, Equipment, General Intangibles, Payment Intangibles, Deposit
Accounts, Chattel Paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Collateral; (ii) “proceeds,” as
such term is defined in Section 9-102(a)(64) of the UCC; (iii) proceeds of any
insurance, indemnity, warranty, or guaranty (including guaranties of delivery)
payable from time to time with respect to any of the Collateral, or proceeds
thereof; and (iv) payments (in any form whatsoever) made or due and payable to a
Grantor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral.

 

- 4 -

--------------------------------------------------------------------------------


 

“PTO” means the United States Patent and Trademark Office and any successor
office or agency.

 

“Secured Obligations” means, as to any Grantor, collectively and without
limitation, any and all (i) “Obligations” or “Guaranteed Obligations,” as
applicable to each Grantor, as such terms are defined in the Credit Agreement,
and (ii) other debts, liabilities and reimbursement obligations, indemnity
obligations and other obligations for monetary amounts, fees, expenses, costs or
other sums (including attorney’s fees and any interest, fees or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding) chargeable to such Grantor pursuant to this Agreement.

 

“Security Agreement Supplement” means that supplement to this Agreement executed
by any Person from time to time made a party hereto pursuant to Section 6.11 of
the Credit Agreement by executing and delivering to Administrative Agent a
Security Agreement Supplement in the form attached hereto as Annex A.

 

“Trademark Licenses” mean all agreements pursuant to which Grantor is licensor
or licensee, granting any right to use a Trademark.

 

“Trademarks” means all of the following now owned or hereafter existing, adopted
or acquired by the Grantor: (i) all trademarks, trade names, corporate names,
business names, fictitious business names, Internet domain names, trade dress,
services marks, logos and other source or business identifiers, and any other
similar designations of source or origin, arising or protected under the laws of
the United States, any State any other country or political subdivision thereof,
whether registered or unregistered, and all goodwill connected with the use of
and symbolized thereby, all registrations and recordings thereof, and all
applications therefor, in the PTO, in any similar office or agency of the United
States, any State, any other country or political subdivision, any Internet
domain name registrar, or any other registry; (ii) all extensions or renewals
thereof; (iii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all
Trademark Licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof; (iv) the right to sue for
past, present and future infringements and dilutions thereof; (v) the goodwill
of each Grantor’s business symbolized by the foregoing and connected therewith;
and (vi) all of each Grantor’s rights corresponding thereto throughout the
world.

 

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York (and each reference in this Agreement to an
Article thereof will refer to that Article as from time to time in effect);
provided, however, in the event that, by reason of mandatory provisions of law,
any or all of the attachment, perfection or priority of Administrative Agent’s
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
will mean the Uniform Commercial Code (including the Articles thereof) as in
effect at such time in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

 

- 5 -

--------------------------------------------------------------------------------


 

(b)                             Terms used herein without definition that are
defined in the UCC have the respective meanings given them in the UCC and if
defined in more than one article of the UCC, such terms will have the meaning
defined in Article 9 of the UCC, including the following terms (which are
capitalized herein):

 

“Accession”

“Account”

“Account Debtor”

“Adverse Claim”

“Chattel Paper”

“Commercial Tort Claims”

“Deposit Account”

“Documents”

“Electronic Chattel Paper”

“Equipment”

“General Intangible”

“Goods”

“Instruments”

“Inventory”

“Investment Property”

“Letter-of-Credit Rights”

“Payment Intangibles”

“Securities Account”

“Software”

“Supporting Obligation”

“Tangible Chattel Paper”

 

(c)                               In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”  The terms “herein,”
“hereof,” “hereto” and “hereunder” and similar terms refer to this Agreement as
a whole and not to any particular Section, subsection or clause in this
Agreement.  Unless otherwise noted, references herein to an Annex, Schedule,
Section, subsection or clause refer to the appropriate Annex or Schedule to, or
Section, subsection or clause in this Agreement.  The meanings given to terms
defined herein will be equally applicable to both the singular and plural forms
of such terms.  Where the context requires, provisions relating to any
Collateral, when used in relation to a Grantor, will refer exclusively to such
Grantor’s Collateral or any relevant part thereof.  Any reference in this
Agreement to a Loan Document will include all appendices, exhibits and schedules
thereto, and, unless specifically stated otherwise, all amendments,
restatements, supplements or other modifications thereto or renewals,
extensions, replacements or restatements thereof, and as the same may be in
effect at any time such reference becomes operative.  The term “including” means
“including without limitation” except when used in the computation of time
periods.  The terms “Administrative Agent,” “Lender,” “Lending Party,” “Swing
Line Lender,” “L/C Issuer” and “Secured Party” as used herein, include their
respective successors and permitted assigns.  Any requirement of a writing
contained herein will be satisfied by the transmission of a Record.

 

- 6 -

--------------------------------------------------------------------------------


 

SECTION 2.       Grant of Security Interest.

 

As security for the full, complete and final payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all the Secured
Obligations, whether such Secured Obligations were incurred originally under any
of the Loan Documents (or under any Secured Cash Management Agreement or Secured
Hedge Agreement) or otherwise, each Grantor hereby assigns, conveys, mortgages,
pledges, hypothecates and transfers to Administrative Agent, for the benefit of
the Secured Parties, and hereby grants to Administrative Agent, for the benefit
of the Secured Parties, a security interest in and to all of such Grantor’s
respective right, title and interest in, to and under each of the following,
whether now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (all of which being hereinafter collectively called the
“Collateral”):

 

(a)                              All Accounts;

 

(b)                             All Chattel Paper (including Electronic Chattel
Paper and Tangible Chattel Paper);

 

(c)                               All Commercial Tort Claims to the extent they
have been identified or described to Administrative Agent pursuant to
Section 5(h);

 

(d)                             All Deposit Accounts;

 

(e)                               All Documents;

 

(f)                                All General Intangibles, including all
Intellectual Property, Payment Intangibles and Contractual Obligations;

 

(g)                              All Goods, including all Equipment, Fixtures
and Inventory;

 

(h)                             All Instruments;

 

(i)                                  All Investment Related Property;

 

(j)                                 All Letter-of-Credit Rights and Supporting
Obligations;

 

(k)                             All Software;

 

(l)                                  All books and records pertaining to the
Collateral;

 

(m)                         All Cash, Cash Equivalents or other personal
property assets that now or hereafter come into the possession of any Secured
Party; and

 

(n)                             To the extent not otherwise included, all
Proceeds of each of the foregoing and all Accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing;

 

- 7 -

--------------------------------------------------------------------------------


 

provided that the Collateral will not include (t) any application for a
trademark that would otherwise be deemed invalidated, cancelled or abandoned due
to the grant of a lien thereon unless and until such time as the grant of such
lien will not affect the validity of such trademark, (u) any rights or interests
in any lease, license, contract, or agreement, as such or the assets subject
thereto, including without limitation, interests in partnerships, joint ventures
or other such non-wholly owned Subsidiaries, if under the terms of such lease,
license, contract, or agreement, or applicable Law with respect thereto, the
valid grant of a Lien therein or in such assets to Administrative Agent is
prohibited and such prohibition has not been or is not waived or the consent of
the other party to such lease, license, contract, or agreement has not been or
is not otherwise obtained (without any obligation, unless otherwise specifically
provided in the Loan Documents, to pursue such consents or waivers) or under
applicable Law such prohibition cannot be waived, (w) more than 65% of the
voting Equity Interests of any Foreign Subsidiary, (x) any motor vehicles or
other assets subject to certificates of title, except to the extent that the
perfection thereof can be accomplished by the filing of a UCC-1 (or similar)
financing statement,   (y) any leasehold interest in real property, and (z) any
fee owned real property which is located outside of the United States, unless
requested by Administrative Agent or Required Lenders; provided, however, that
the foregoing exclusions will in no way be construed (1) to apply if any such
prohibition would be rendered ineffective under the UCC (including Sections
9-406, 9-407 and 9-408 thereof) or other applicable Law (including the
Bankruptcy Code) or principles of equity, (2) so as to limit, impair or
otherwise affect Administrative Agent’s unconditional continuing Liens upon any
rights or interests of any Loan Party in or to the proceeds thereof (including
proceeds from the sale, license, lease or other disposition thereof), including
monies due or to become due under any such lease, license, contract, or
agreement (including any accounts or other receivables), or (3) to apply at such
time as the condition causing such prohibition is remedied and, to the extent
severable, “Collateral” will include any portion of such lease, license,
contract, agreement or assets subject thereto that does not result in such
prohibition.  When the term “Collateral” is used without reference to a Grantor,
then it will be deemed to be a collective reference to the “Collateral” of all
Grantors.

 

SECTION 3.       Administrative Agent’s and Secured Parties’ Rights; Limitations
on Administrative Agent’s and the Secured Parties’ Obligations.

 

(a)                              It is expressly agreed by each Grantor that,
anything in this Agreement or in any other Loan Document, including any other
Collateral Document, to the contrary notwithstanding, such Grantor will remain
liable under each of its Contractual Obligations (including under any Pledged
Operating Agreement and Pledged Partnership Agreement) to observe and perform
all the conditions and obligations to be observed and performed by it thereunder
to the same extent as if this Agreement had not been executed.  Neither
Administrative Agent nor any other Secured Party will have any obligation or
liability under any Contractual Obligation by reason of or arising out of this
Agreement or any other Loan Document, including any other Collateral Document,
or the granting herein of a Lien thereon or the receipt by Administrative Agent
or any other Secured Party of any payment relating to any Contractual Obligation
pursuant hereto.  Neither Administrative Agent nor any other Secured Party will
be required or obligated in any manner to perform or fulfill any of the
obligations of any Grantor under or pursuant to any Contractual Obligation, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any Contractual Obligation, or to present or file any claims, or to take
any action to collect

 

- 8 -

--------------------------------------------------------------------------------


 

or enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(b)                             Unless and until an Event of Default has
occurred and is continuing, except as otherwise provided in this Agreement or in
any other Loan Document, including any other Collateral Document, Grantors will
have the right to possession and enjoyment of the Collateral for the purpose of
conducting the ordinary course of their respective businesses, subject to and
upon the terms hereof and of the other Loan Documents.  Without limiting the
generality of the foregoing, it is the intention of the parties hereto that
record and beneficial ownership of the Pledged Interests, including all voting,
consensual and dividend rights, will remain in the applicable Grantor until the
occurrence of an Event of Default and during the continuance thereof and until
Administrative Agent notifies the applicable Grantor of Administrative Agent’s
exercise of voting, consensual, or dividend rights with respect to the Pledged
Interests pursuant to Section 7.

 

(c)                               At any time as an Event of Default has
occurred and is continuing, Administrative Agent may either (i) notify Account
Debtors (concurrently with notice to the applicable Grantor) and other Persons
obligated on any of the Collateral that Administrative Agent has a security
interest therein and that payments will be made directly to Administrative
Agent, for the benefit of the Secured Parties, or (ii) direct the applicable
Grantor to instruct Account Debtors and other Persons obligated on any of the
Collateral to make all payments owing to such Grantor directly to Administrative
Agent, for the benefit of the Secured Parties.  Once any such notice has been
given to any Account Debtor or other Person obligated on Collateral, no Grantor
will give any contrary instructions to such Account Debtor or other Person
without Administrative Agent’s prior written consent.

 

(d)                             At any time as an Event of Default has occurred
and is continuing, Administrative Agent may, in Administrative Agent’s own name,
in the name of a nominee of Administrative Agent or in the name of any Grantor
(and will concurrently therewith provide notice to the applicable Grantor),
communicate (by mail, telephone, facsimile, electronic mail or otherwise) with
Account Debtors, parties to Contractual Obligations and obligors in respect of
Instruments to verify with such Persons, to Administrative Agent’s reasonable
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper and/or Payment Intangibles.

 

(e)                               Notwithstanding any provision of any Loan
Document, including any other Collateral Document, Administrative Agent, in its
Reasonable Discretion, will have the right, at any time that any Grantor fails
to do so, and from time to time, without prior notice, to (i) obtain insurance
covering any of the Collateral to the extent required hereunder or thereunder;
(ii) pay for the performance of any of the Secured Obligations; (iii) discharge
taxes, levies and/or Liens on any of the Collateral that are in violation of any
Loan Document, including any other Collateral Document; and (iv) pay for the
maintenance, repair and/or preservation of the Collateral.  Such expenses and
advances will be added to the Secured Obligations until reimbursed to
Administrative Agent and will be secured by the Collateral and payable on
demand, and such payments by Administrative Agent will not be construed as a
waiver by Administrative Agent or any Secured Party of any Event of Default or
any other rights or remedies of Administrative Agent or any Secured Party.

 

- 9 -

--------------------------------------------------------------------------------


 

SECTION 4.       Representations and Warranties.

 

Each Grantor, as of the date such Grantor becomes party to this Agreement,
represents and warrants to Administrative Agent and each of the Secured Parties
that:

 

(a)                              Such Grantor owns good title to each item of
Collateral in which it has any rights (except to the extent disposed of in
accordance with the terms of the Loan Documents).  Such Grantor has the power to
grant the security interest and the Lien upon the Collateral upon which it
purports to grant a security interest in and Lien hereunder and such Collateral
is free and clear of any and all Liens other than Permitted Liens.

 

(b)                             Such Grantor has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform this
Agreement in accordance with its terms.  The execution, delivery and performance
of this Agreement in accordance with its terms, including the granting of the
security interest hereunder, do not and will not, by the passage of time, the
giving of notice, or both: (i) require the authorization, consent or approval of
any Governmental Authority or violate any applicable Law relating to such
Grantor; (ii) conflict with, result in a breach of or constitute a default under
the Organizational Documents of such Grantor or by which it or any of the
Collateral of such Grantor or its other property may be bound; (iii) conflict
with, result in a breach of or constitute a default under any Material Contract
to which such Grantor is a party or by which it or any of the Collateral of such
Grantor or its other property may be bound except as could not reasonably be
expected to have a Material Adverse Effect; or (iv) result in or require the
creation or imposition of any Lien (other than Liens in favor of the
Administrative Agent) upon or with respect to any of the Collateral of such
Grantor or such Grantor’s other property whether now owned or hereafter
acquired.

 

(c)                               No effective security agreement, UCC financing
statement, equivalent security or Lien instrument or continuation statement
covering all or any part of the Collateral is on file or of record in any public
office, except such as may have been filed (i) by such Grantor in favor of
Administrative Agent pursuant to this Agreement or any other Collateral
Document, (ii) in connection with any other Permitted Lien or (iii) as of the
Closing Date, with respect to the Existing Facilities (it being agreed that all
such statements shall be terminated promptly after the Closing Date).

 

(d)                             This Agreement is effective to create a valid
and continuing security interest in the Collateral, and upon, (i) the acceptance
for filing of the Financing Statements listed on Schedule I naming each Grantor
as “debtor” and Administrative Agent as “secured party” and describing the
Collateral as “all assets” by the UCC filing office set forth on Schedule I and
(ii) the filing of any necessary registrations, recordations and notices with
the PTO and the United States Copyright Office, as applicable, such security
interest will be perfected in favor of Administrative Agent in that portion of
the Collateral as comprises (A) Collateral under the UCC with respect to which a
security interest may be perfected by filing of financing statements pursuant to
the UCC and (B) Intellectual Property in which a security interest may be
perfected by the filing of necessary registrations, recordations or notices
thereof with the PTO and the United States Copyright Office, as applicable. 
Upon such perfection, such perfected security interest will be prior to all
other Liens, except Permitted Liens that would be otherwise prior to such
perfected security interest in favor of Administrative Agent as a matter of law.

 

- 10 -

--------------------------------------------------------------------------------


 

(e)                               Schedule II sets forth (i) such Grantor’s name
as it appears in the Organizational Documents filed by such Grantor with the
Secretary of State or other applicable Governmental Authority in its state of
incorporation or organization, (ii) all prior legal names of such Grantor during
the past five years, (iii) the type of entity of such Grantor, the
organizational identification number issued by such Grantor’s state of
incorporation or organization or a statement that no such number has been
issued, (iv) such Grantor’s state of organization or incorporation, (v) the
location of such Grantor’s (A) chief executive office and, if different,
location where such Grantor maintains its books and records pertaining to the
Collateral, (B) other offices, all third party warehouses, consignees and
processors with whom Inventory or other Collateral with a book value in excess
of $500,000 is stored or located and (C) any other premises where Collateral
with a book value in excess of $500,000 is stored or located (other than mobile
goods and Inventory and other Collateral in transit or temporarily at a location
for repairs or maintenance in the ordinary course of business).  Such Grantor
has only one state of incorporation or organization.

 

(f)                                Schedule III (as updated by the Grantors from
time to time pursuant to Section 6.02 of the Credit Agreement) lists all
Instruments, Documents, Letter-of-Credit Rights and Chattel Paper (in each case
evidencing an obligation, direct or contingent, in excess of $500,000; provided
that Schedule III lists all Instruments, Documents, Letter-of-Credit Rights and
Chattel Paper owing to any Grantor from Borrower or any Subsidiary of Borrower)
in which such Grantor has an interest.  All action by such Grantor requested by
Administrative Agent that is necessary to protect and perfect the security
interest of Administrative Agent on each item set forth on Schedule III (as
updated by the Grantors from time to time pursuant to Section 6.02 of the Credit
Agreement) hereto (including the delivery of all originals thereof to
Administrative Agent and the legending of all Chattel Paper, in each case as
required by this Agreement), to the extent requested by Administrative Agent, in
its Reasonable Discretion, has been duly taken.  There is no default, breach,
violation, or event of acceleration existing under any promissory note
constituting Collateral and pledged hereunder (each a “Pledged Note”) and no
event has occurred or circumstance exists which, with the passage of time or the
giving of notice, or both, would constitute a default, breach, violation, or
event of acceleration under any Pledged Note.  No Grantor that is an obligee
under a Pledged Note has waived any default, breach, violation, or event of
acceleration under such Pledged Note.

 

(g)                              Schedule IV lists, so as to reasonably identify
such Pledged Interests and such other Investment Related Property, (i) each
Pledged Company in which such Grantor has any Pledged Interest and lists each
such Pledged Interest, whether certificated or uncertificated, including by
type, class, certificate number and/or amount, and each Pledged Operating
Agreement and Pledged Partnership Agreement, and (ii) all other Investment
Related Property, including each Securities Account.  (A) Such Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner of the Pledged Interests indicated on Schedule IV as being owned by such
Grantor free and clear of all Liens and of all Adverse Claims, except for the
security interest created in favor of Administrative Agent by this Agreement and
non-consensual statutory Liens that are Permitted Liens; (B) all of the Pledged
Interests are duly authorized, validly issued, fully paid and non-assessable and
the Pledged Interests constitute or will constitute the percentage of the issued
and outstanding Equity Interests of the Pledged Companies of such Grantor
identified on Schedule IV as supplemented or modified by any Pledged Interests
Addendum or any Security Agreement Supplement; (C) all actions necessary

 

- 11 -

--------------------------------------------------------------------------------


 

or desirable to perfect, establish the first priority of, or otherwise protect,
Administrative Agent’s security interest in the Investment Related Property and
the proceeds thereof, have been duly taken upon (1) the execution and delivery
of this Agreement, (2) delivery to Administrative Agent of any certificated
securities constituting the Pledged Interests, together with undated powers
endorsed in blank by the applicable Grantor, (3) the filing of Financing
Statements in the applicable UCC filing office set forth set forth on Schedule I
for such Grantor with respect to the Pledged Interests of such Grantor, and
(4) with respect to any Securities Accounts (other than any Securities Account
not required to be subject to a Control Agreement pursuant to Section 5(e)), the
delivery of Control Agreements meeting the requirements of Section 8-106(d) of
the UCC with respect to the security entitlements credited thereto; and (D) such
Grantor has delivered to and deposited with Administrative Agent (or, with
respect to any Pledged Interests created or obtained after the Closing Date,
will deliver and deposit) all original certificates representing the Pledged
Interests owned by such Grantor to the extent such Pledged Interests are
securities which are represented by a certificate, and undated powers endorsed
in blank with respect to such certificates.  None of the Pledged Interests owned
or held by such Grantor has been issued or transferred in violation of any
securities registration, securities disclosure, or similar Laws of any
jurisdiction to which such issuance or transfer may be subject.

 

(h)                             Schedule V (as updated by the Grantors from time
to time pursuant to Section 6.02 of the Credit Agreement), lists (i) each
Copyright owned by any Grantor, including those Copyrights registered with the
United States Copyright Office (or for which an application for registration is
currently pending) and (ii) each Patent or Trademark owned by any Grantor,
including those Patents and Trademarks registered with the PTO (or for which an
application for registration is currently pending).  Except as could not be
reasonably expected to have a Material Adverse Effect, (A) no holding, decision
or judgment has been rendered by any Governmental Authority that would limit,
cancel or question the validity of any Intellectual Property of any Grantor and
(B) all applications pertaining to the Copyrights, Patents and Trademarks of
each Grantor have been duly and properly filed, and all registrations or letters
pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued.  No Grantor has made any assignment or agreement in
conflict with the security interest in the Intellectual Property of any Grantor
hereunder, except as explicitly permitted by the Credit Agreement.

 

(i)                                  None of the Collateral consists of, or is
the Proceeds of, (i) as-extracted collateral; (ii) consumer goods; (iii) farm
products; (iv) manufactured homes; (v) standing timber; (vi) an aircraft,
airframe, aircraft engine or related property; (vii) an aircraft leasehold
interest; or (viii) any other interest in or to any of the foregoing.

 

SECTION 5.       Covenants.

 

Each Grantor covenants and agrees with Administrative Agent that, from and after
the date of this Agreement until termination of the Aggregate Commitments and
payment in full of all Secured Obligations:

 

(a)                              Further Assurances.  At any time and from time
to time upon the written request of Administrative Agent and at the sole expense
of such Grantor, such Grantor will promptly and duly execute and deliver any and
all such further instruments and documents and take such further actions as
Administrative Agent may reasonably deem necessary to obtain the full

 

- 12 -

--------------------------------------------------------------------------------


 

benefits of this Agreement and of the rights and powers herein granted,
including using commercially reasonable efforts to secure all consents and
approvals necessary or appropriate for the assignment to or for the benefit of
Administrative Agent of any Contractual Obligation held by such Grantor and to
enforce the security interests granted hereunder.

 

(b)                             Authorization to File Financing Statements. 
Such Grantor hereby irrevocably authorizes Administrative Agent at any time and
from time to time to file in any UCC filing office any initial Financing
Statements and amendments thereto that (i) indicate the Collateral as “all
assets” of such Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or as being of an equal or lesser scope or with
greater detail; and (ii) contain any other information required by Part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment.  Such Grantor agrees to furnish any such
information to Administrative Agent promptly upon Administrative Agent’s
reasonable written request.  Such Grantor also hereby ratifies any and all
financing statements or amendments previously filed against such Grantor by
Administrative Agent with respect to the Secured Obligations in any
jurisdiction.

 

(c)                               Possession of Collateral.  Such Grantor will
deliver to Administrative Agent the originals of all Collateral consisting of
certificated securities, negotiable Documents, Tangible Chattel Paper and
Instruments (other than, unless expressly requested by Administrative Agent,
negotiable Documents, Tangible Chattel Paper and Instruments in each case
evidencing an obligation, direct or contingent, of less than $500,000; provided
that such Grantor will deliver to Administrative Agent all original certificated
securities, negotiable Documents, Tangible Chattel Paper and Instruments owing
to such Grantor from Borrower or any Subsidiary of Borrower), in each case,
accompanied by undated stock powers, assignments separate from securities,
allonges or other instruments of transfer executed in blank as are reasonably
requested by Administrative Agent, promptly after such Grantor receives the
same; provided that so long as no Event of Default has occurred and is
continuing, promptly upon such Grantor’s request, Administrative Agent will make
available to such Grantor, for purposes of presentation, collection and renewal
(any such arrangement to be effected, to the extent deemed appropriate by
Administrative Agent, against trust receipt or like document), any Instruments,
negotiable Documents and Tangible Chattel Paper previously pledged and delivered
to Administrative Agent by such Grantor.  If any Grantor retains possession of
any Tangible Chattel Paper or Instruments (other than checks and other items
received and deposited by such Grantor for collection in the ordinary course of
business) with Administrative Agent’s consent, such Tangible Chattel Paper and
Instruments will be marked with the following legend:  “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
HSBC Bank USA, National Association, as Administrative Agent, for the benefit of
certain Secured Parties.”

 

(d)                             Landlord and Bailee Letters.  Such Grantor will,
upon the reasonable request of Administrative Agent, (i) use commercially
reasonable efforts to obtain waivers or subordinations of Liens from landlords
and mortgagees with respect to any location where Grantor maintains Collateral
having a book value or a fair market value, whichever is greater, in excess of
$500,000, and (ii) with respect to any bailee having possession of such
Grantor’s property constituting Collateral having a book value or a fair market
value, whichever is greater,

 

- 13 -

--------------------------------------------------------------------------------


 

in excess of $500,000, signed waivers or subordinations of Liens and
acknowledgements from such bailee that they hold such Collateral for the benefit
of Administrative Agent.

 

(e)                               Control Agreements.  Such Grantor will, upon
the request of Administrative Agent, (i) with respect to any Deposit Account or
Securities Account as to which such Grantor is the customer or in which any
financial assets of such Grantor (other than (x) pension fund, workers’
compensation and other similar employee wage and benefit accounts, (y) payroll
and tax withholding accounts, and (z) any Deposit Account or Securities Account
which the aggregate amount contained therein at any time does not exceed
$250,000 individually or $1,000,000 in the aggregate for all Deposit Accounts
and Securities Accounts excluded pursuant to this clause (z)) are carried, enter
into, and use commercially reasonable efforts to cause the applicable depository
institution or securities intermediary to enter into, a Control Agreement in
form and substance satisfactory to Administrative Agent in its Reasonable
Discretion, and (ii) with respect to any uncertificated security comprising
Investment Related Property, take such actions as to cause Administrative
Agent’s security interest therein to be perfected by “control” within the
meaning of Section 8-106 of the UCC.

 

(f)                                Letter-of-Credit Rights.  If such Grantor is
or becomes the beneficiary of a letter of credit having a value in excess of
$500,000, such Grantor will, upon Administrative Agent’s reasonable request,
enter into, and use commercially reasonable efforts to cause the issuer and/or
confirmation bank of such letter of credit to enter into, a tri-party agreement
with Administrative Agent and the issuer and/or confirmation bank with respect
to the Letter-of-Credit Rights arising from such letter of credit, assigning
such Letter-of-Credit Rights to Administrative Agent and directing all payments
as provided by Administrative Agent, all in form and substance satisfactory to
Administrative Agent in its Reasonable Discretion.

 

(g)                              Electronic Chattel Paper.  If such Grantor at
any time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor will take all steps reasonably necessary to grant Administrative
Agent control of all Electronic Chattel Paper having a value in excess of
$500,000 in accordance with the UCC and all “transferable records” having or
evidencing a value in excess of $500,000.

 

(h)                             Commercial Tort Claims.  Each Grantor will
promptly notify Administrative Agent in writing upon obtaining a Commercial Tort
Claim which could reasonably be expected to result in awarded damages in excess
of $500,000 and describe such Commercial Tort Claim in a manner that reasonably
identifies such Commercial Tort Claim, and hereby authorizes the filing of
additional financing statements or amendments to existing financing statements
describing such Commercial Tort Claims.

 

(i)                                  Intellectual Property Collateral.

 

(i)                                  Such Grantor will not file any application
for the registration of Intellectual Property which constitutes Collateral with
the PTO or the United States Copyright Office or any similar office or agency in
the United States of America, or any state therein, unless such Grantor notifies
Administrative Agent of such action no later than as part of the

 

- 14 -

--------------------------------------------------------------------------------


 

Collateral update report required to be delivered pursuant to Section 6.02 of
the Credit Agreement for the Fiscal Period during which such action occurred.

 

(ii)                              Such Grantor will not do any act, or omit to
do any act, whereby any Intellectual Property which constitutes Collateral
material to such Grantor or such Grantor’s business, as determined by Grantor in
good faith, may become abandoned, canceled, invalidated, unenforceable, avoided,
or avoidable unless such Grantor, in its commercially reasonable judgment,
determines such act or omission is desirable in the conduct of its business.

 

(iii)                          Such Grantor will render any assistance, as
Administrative Agent may determine is necessary in its Reasonable Discretion, to
Administrative Agent or any Secured Party in any proceeding before the PTO, the
United States Copyright Office, any federal or state court, or any similar
office or agency in the United States of America, or any state therein, to
protect Administrative Agent’s security interest therein, including filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference, and cancellation proceedings.

 

(iv)                          Such Grantor will promptly notify Administrative
Agent in writing of any adverse determination in any proceeding in the PTO, the
United States Copyright Office, or any other any international, foreign,
federal, state, county or municipal government, or political subdivision
thereof, any governmental or quasi-governmental agency, authority, board,
bureau, commission, department, instrumentality or public body, or any court,
administrative tribunal or public utility, regarding such Grantor’s claim of
ownership in any portion of the Intellectual Property material to the Business
of the Borrower and its Subsidiaries taken as a whole.

 

(v)                              In the event of any material infringement by a
third party of any Intellectual Property which constitutes Collateral owned by
such Grantor that is material to the Business of the Borrower and its
Subsidiaries taken as a whole, as determined by Grantor in good faith, such
Grantor will promptly notify Administrative Agent in writing of such
infringement and will take such appropriate action, which may include letters to
cease and desist and the commencement and diligent pursuit of litigation to
enjoin and seek damages for such infringement, as such Grantor will determine in
its commercially reasonable judgment.  Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent may, but will not be
required to itself take, any such action in the name of such Grantor, and such
Grantor hereby appoints Administrative Agent the true and lawful attorney of
Grantor, for it and in its name, place and stead, on behalf of Grantor, to
commence judicial proceedings in any court or before any other tribunal to
enjoin and recover damages for such infringement, any such damages due to such
Grantor, net of costs and reasonable attorneys’ fees, to be applied to the
Secured Obligations.

 

(vi)                          Except as expressly permitted by the Credit
Agreement (including Section 7.09(c) thereof), no Grantor will enter into any
License whereby such Grantor receives any license or rights in Intellectual
Property owned by another Person and which License is material to the conduct of
such Grantor’s business unless such Grantor has used commercially reasonable
efforts to permit the assignment of or grant of a security interest in such
License (and all rights of Grantor thereunder) to Administrative Agent (and any
transferee of Administrative Agent).

 

- 15 -

--------------------------------------------------------------------------------


 

(j)                                 Government Contracts.  If one of more
Accounts or Chattel Paper providing for payment to any Grantor in excess of
$1,000,000 individually or $5,000,000 in the aggregate arises out of one of more
Contracts with the United States of America or any department, agency, or
instrumentality thereof, Grantors will promptly notify Administrative Agent
thereof in writing and execute any instruments or take any steps required by
Administrative Agent, in its Reasonable Discretion, in order that all moneys due
or to become due under such Contract will be assigned to Administrative Agent,
and will provide written notice thereof under the Assignment of Claims Act of
1940, as amended (31 U.S.C. Section 3727, et seq. and 41 U.S.C. Section 15, et
seq.) or other applicable Law.

 

(k)                             Investment Related Property.

 

(i)                                  If such Grantor receives or becomes
entitled to receive any Pledged Interests after the Closing Date, it will
promptly (and in any event within the applicable period provided by Section 6.11
of the Credit Agreement) deliver to Administrative Agent a duly executed Pledged
Interests Addendum in the form attached as Annex B identifying such Pledged
Interests.

 

(ii)                              Such Grantor will not make or consent to any
amendment or other modification or waiver with respect to any Pledged Interests,
Pledged Operating Agreement or Pledged Partnership Agreement, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Interests other than as permitted by the Credit Agreement or the other Loan
Documents.

 

(iii)                          Each Grantor agrees that it will cooperate with
Administrative Agent in obtaining all necessary approvals and making all
necessary filings under federal, state, local, or foreign Law to effect the
perfection of the security interest on the Investment Related Property or to
effect any sale or transfer thereof.

 

(l)                                  Pledged Notes.  Grantors (i) will not, upon
the occurrence and during the continuance of an Event of Default, without the
prior written consent of Administrative Agent, (A) waive or release any material
obligation of any Person that is obligated under any of the Pledged Notes or
(B) take or omit to take any action or knowingly suffer or permit any action to
be omitted or taken, the taking or omission of which would result in any right
of offset against sums payable under the Pledged Notes; (ii) will not, other
than Dispositions permitted by the Credit Agreement, assign or surrender their
rights and interests under any of the Pledged Notes or terminate, cancel,
modify, change, supplement or amend the Pledged Notes in a manner that is
adverse in any material respect to the interests of Administrative Agent and the
Secured Parties hereunder; and (iii) will provide to Administrative Agent copies
of all material written notices (including notices of default) given or received
with respect to the Pledged Notes promptly after giving or receiving such
notice.

 

(m)                         Maintenance of Records.  Such Grantor will keep and
maintain, at its own cost and expense, accurate and complete records of the
Collateral, including a record of any and all payments received and any and all
credits granted with respect to the Collateral and all other dealings with the
Collateral.  Such Grantor will mark its books and records pertaining to the
Collateral to evidence this Agreement and the security interest granted hereby.

 

- 16 -

--------------------------------------------------------------------------------


 

(n)                             Further Identification of Collateral.  Subject
to and without limitation of Section 6.02 of the Credit Agreement, such Grantor
will, if requested by Administrative Agent, in its Reasonable Discretion,
furnish to Administrative Agent statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral, all in reasonable detail.

 

(o)                              Terminations; Amendments Not Authorized.  Such
Grantor acknowledges that it is not authorized to file any Financing Statement
or amendment or termination statement with respect to any Financing Statement
filed in favor of Administrative Agent without the prior written consent of
Administrative Agent and agrees that it will not do so without the prior written
consent of Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 

(p)                             Limitations on Modifications of Accounts, Etc. 
Upon the occurrence and during the continuation of any Event of Default, such
Grantor will not, without Administrative Agent’s prior written consent, grant
any extension of the time of payment of any of Account, Chattel Paper or
Instrument or amounts due under any Contract, Letter-of-Credit Right or
Investment Property, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any Person liable for the
payment thereof, or allow any credit or discount whatsoever thereon other than
credits or discounts granted in the ordinary course of business of such Grantor.

 

(q)                             Maintenance of Insurance.  Such Grantor will
maintain, with financially sound and reputable insurance companies, the
insurance policies covering the Collateral as required by Section 6.06 of the
Credit Agreement.

 

(r)                               Taxes, Assessments, Etc.  Such Grantor will
pay promptly when due or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all property and other taxes, assessments
and government charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Collateral of such Grantor,
except to the extent and in the manner permitted by the Credit Agreement.

 

(s)                                Limitations on Disposition.  Such Grantor
will not sell, lease, license, transfer or otherwise dispose of any of such
Collateral, or attempt or contract to do so, except as permitted by the Credit
Agreement.

 

(t)                                 Notices.  Such Grantor will advise
Administrative Agent promptly upon obtaining knowledge thereof, in reasonable
detail, of (i) any Lien, other than Permitted Liens, attaching to or asserted
against any material portion of its Collateral and (ii) the occurrence of any
other event which could, with reasonable likelihood, cause or result in a
Material Adverse Effect with respect to the Collateral or on the security
interest created hereunder.

 

(u)                             Maintenance of Facilities.  Such Grantor will
maintain and protect its properties, assets and facilities, including its
Equipment and Fixtures in good order and working repair and condition (ordinary
wear and tear excepted) and from time to time make or cause to be made needed
and proper repairs, renewals and replacements thereto as necessary and will
competently manage and care for its property in accordance with prudent industry
practices.  Notwithstanding

 

- 17 -

--------------------------------------------------------------------------------


 

the foregoing, nothing in this Agreement shall prevent any Grantor from
discontinuing the operation or maintenance of any of its properties, assets or
facilities if such discontinuance is (a) in such Grantor’s judgment, desirable
in the conduct of its business, and (b) not prohibited by the Credit Agreement.

 

SECTION 6.       Administrative Agent’s Appointment as Attorney-in-Fact.

 

(a)                              Subject to Section 6(b) below, each Grantor
hereby irrevocably constitutes and appoints Administrative Agent, and any
officer thereof, with full power of substitution, as its true and lawful
attorney-in-fact in the place and stead of such Grantor and in the name of such
Grantor or in its own name, from time to time at Administrative Agent’s
Reasonable Discretion, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement and, without limiting the generality
of the foregoing, hereby gives Administrative Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor to do the
following:

 

(i)                                  to ask, demand, collect, receive and give
acquittances and receipts for any and all monies due or to become due under any
of such Grantor’s Collateral and, in the name of such Grantor in its own name or
otherwise to take possession of, endorse and collect any checks, drafts, notes,
acceptances or other Instruments for the payment of monies due under any such
Collateral and to file any claim or to take or commence any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Administrative Agent for the purpose of collecting any and all such monies due
under any such Collateral whenever payable;

 

(ii)                              to pay or discharge any Liens, including any
tax lien, levied or placed on or threatened against such Collateral, to effect
any repairs or any insurance called for by the terms of this Agreement and to
pay all or any part of the premiums therefor and the costs thereof, which
actions will be on behalf and for the benefit of the Secured Parties and
Administrative Agent and not such Grantor; and

 

(iii)                          to (A) direct any Person liable for any payment
under or in respect of any of such Collateral to make payment of any and all
monies due or to become due thereunder directly to Administrative Agent or as
Administrative Agent will direct, (B) receive payment of any and all monies,
claims and other amounts due or to become due at any time arising out of or in
respect of any such Collateral, (C) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with Accounts and
other Instruments and Documents constituting or relating to such Collateral,
(D) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect such Collateral or any part
thereof and to enforce any other right in respect of any such Collateral,
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any such Collateral, (F) settle, compromise or adjust any suit,
action or proceeding described above and, in connection therewith, give such
discharges or releases as Administrative Agent may deem appropriate, (G) license
or, to the extent permitted by an applicable license, sublicense, whether
general, special or otherwise, and whether on an exclusive or non-exclusive
basis, any Intellectual Property throughout the world for such term or terms, on
such conditions and in such manner as

 

- 18 -

--------------------------------------------------------------------------------


 

Administrative Agent will in its sole discretion determine and (H) sell,
transfer, pledge, make any agreement with respect to or otherwise deal with any
of such Collateral as fully and completely as though Administrative Agent were
the absolute owner thereof for all purposes, and to do, at Administrative
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which Administrative Agent may reasonably deem necessary to
protect, preserve or realize upon such Collateral and Administrative Agent’s
security interest therein in order to effect the intent of this Agreement, all
as fully and effectively as such Grantor might do.

 

(b)                             Administrative Agent agrees that, except upon
the occurrence and during the continuation of an Event of Default, it will not
exercise the power of attorney or any rights granted to Administrative Agent, as
the representative and for the benefit of the Secured Parties, pursuant to this
Section 6.  Each Grantor hereby ratifies, to the extent permitted by applicable
Law, all that said attorney will lawfully do or cause to be done by virtue
hereof.  The power of attorney granted pursuant to this Section 6 is a power
coupled with an interest and will be irrevocable until the repayment in full of
the Secured Obligations and the termination of all Commitments under the Credit
Agreement.

 

(c)                               The powers conferred on Administrative Agent
hereunder are solely to protect Administrative Agent’s and the Secured Parties’
interests in the Collateral and will not impose any duty upon Administrative
Agent to exercise any such powers.  Except as set forth in Section 11,
Administrative Agent will have no duty as to any Collateral, including any
responsibility for (i) taking any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral or
(ii) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Related Property, whether or not Administrative Agent has or is deemed to have
knowledge of such matters.  Without limiting the generality of the preceding
sentence, Administrative Agent will be deemed to have exercised reasonable care
in the custody and preservation of any of the Collateral if it takes such action
for that purpose as the applicable Grantor reasonably requests in writing at
times other than upon the occurrence and during the continuance of any Event of
Default.  Failure of Administrative Agent to comply with any such request at any
time will not in itself be deemed a failure to exercise reasonable care. 
Administrative Agent will be accountable only for amounts that it actually
receives as a result of the exercise of powers granted to it under this
Agreement and neither it nor any of its officers, directors, employees, agents
or representatives will be responsible to any Grantor for any act or failure to
act, except to the extent that they acted with gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
nonappealable judgment.

 

(d)                             Each Grantor also authorizes Administrative
Agent, on behalf of itself and the Secured Parties, at any time and from time to
time upon the occurrence and during the continuation of any Event of Default, to
(i) communicate in its own name with any party to any Contract of such Grantor
with regard to the assignment of the right, title and interest of such Grantor
in and under the Contracts hereunder and other matters relating thereto; and
(ii) execute, in connection with the sale of such Grantor’s Collateral provided
for in Section 8, any endorsements, assignments or other instruments of
conveyance or transfer with respect to such Collateral.

 

- 19 -

--------------------------------------------------------------------------------


 

(e)                               If any Grantor fails to perform or comply with
any of its agreements contained herein and Administrative Agent or any Secured
Party, as provided for by the terms of this Agreement, will perform or comply,
or otherwise cause performance or compliance, with such agreement, the
reasonable expenses, including attorney’s fees, of Administrative Agent or such
Secured Party, incurred in connection with such performance or compliance will
be payable by such Grantor to Administrative Agent within ten Business Days of
written demand and will constitute Secured Obligations secured hereby.

 

SECTION 7.       Voting Rights.

 

(a)                              Upon the occurrence and during the continuation
of an Event of Default, (i) Administrative Agent may, at its option, upon prior
notice to any Grantor, and in addition to all rights and remedies available to
Administrative Agent under any other agreement, at law, in equity, or otherwise,
exercise all voting rights, and all other ownership or consensual rights in
respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Administrative Agent obligated by the terms of this Agreement
to exercise such rights; and (ii) if Administrative Agent duly exercises its
right to vote any of such Pledged Interests, each Grantor hereby appoints
Administrative Agent such Grantor’s true and lawful attorney-in-fact and
IRREVOCABLE PROXY to vote such Pledged Interests in any manner Administrative
Agent deems advisable for or against all matters submitted or which may be
submitted to a vote of shareholders, partners or members, as the case may be. 
The power-of-attorney granted hereby is coupled with an interest and will be
irrevocable until termination of the Aggregate Commitments and the payment in
full of all Secured Obligations.

 

(b)                             For so long as any Grantor will have the right
to vote the Pledged Interests owned by it, such Grantor covenants and agrees
that, in its capacity as the actual or beneficial owner of such Pledged
Interest, it will not, without the prior written consent of Administrative
Agent, vote or take any consensual action with respect to such Pledged Interests
which could reasonably be expected to materially adversely affect the rights of
Administrative Agent or any Secured Party.

 

SECTION 8.       Rights and Remedies Upon Default.

 

If any Event of Default has occurred and is continuing, Administrative Agent
will have the following rights and remedies as set forth in this Section 8:

 

(a)      If any Event of Default has occurred and is continuing, in addition to
all other rights and remedies granted to it under this Agreement and the other
Loan Documents, including the Collateral Documents, or under any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, Administrative Agent may exercise all rights and remedies of a
secured party under the UCC.  Without limiting the generality of the foregoing,
each Grantor expressly agrees that in any such event Administrative Agent,
without demand of performance or other demand, advertisement or notice of any
kind (except the notice specified below of time and place of public or private
sale) to or upon such Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the UCC and other applicable Law), may (i) reclaim, take
possession, recover, store, maintain, finish, repair, prepare for sale or lease,
shop, advertise for sale or lease and sell or lease (in the manner provided
herein) the Collateral, and in connection with the liquidation of

 

- 20 -

--------------------------------------------------------------------------------


 

the Collateral and collection of the accounts receivable pledged as Collateral,
use any Trademark, Copyright, or process used or owned by such Grantor and
(ii) forthwith collect, receive, appropriate and realize upon the Collateral, or
any part thereof, and may forthwith sell, lease, assign, give an option or
options to purchase or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker’s board or at any of
Administrative Agent’s offices or elsewhere at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk.  To the extent any Grantor has the right to do so, such Grantor authorizes
Administrative Agent, on the terms set forth in this Section 8, to enter the
premises where the Collateral is located, to take possession of the Collateral,
or any part of it, and to pay, purchase, contact, or compromise any encumbrance,
charge or other Lien which, in the opinion of Administrative Agent, appears to
be prior or superior to its security interest.  Each Grantor further agrees, at
Administrative Agent’s request, to assemble its Collateral and make it available
to Administrative Agent during regular business hours and at places which
Administrative Agent reasonably selects, whether at such Grantor’s premises or
elsewhere.  To the maximum extent permitted by applicable Law, each Grantor
waives all claims, damages, and demands against Administrative Agent or any
Secured Party arising out of the repossession, retention or sale of the
Collateral, except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that Administrative Agent or
any Secured Party acted with gross negligence or willful misconduct.  Each
Grantor agrees that Administrative Agent need not give more than ten days’
notice (which notification will be deemed given to the Grantors in accordance
with Section 10.02 of the Credit Agreement) of the time and place of any public
sale or of the time after which a private sale may take place and that such
notice is reasonable notification of such matters.  Such notice, in the case of
a public sale, shall state the time and place for such sale and, in the case of
a sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or a portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice of sale.  Administrative Agent or any Secured Party will
have the right upon any such public sale or sales, and, to the extent permitted
by Law, upon any such private sale or sales, to purchase the whole or any part
of said Collateral so sold, free of any right or equity of redemption, which
equity of redemption each Grantor hereby releases.  Each Grantor further agrees
that Administrative Agent has the right to (and, at the direction of the
Required Lenders will) credit bid all or any portion of the amount of the then
outstanding Secured Obligations at any sale.  Each Grantor will remain liable
for any deficiency if the proceeds of any sale or disposition of its Collateral
are insufficient to pay all amounts to which Administrative Agent and the
Secured Parties are entitled from such Grantor, such Grantor also being liable
for the attorney’s fees of any attorneys employed by Administrative Agent or any
Secured Party to collect such deficiency.  Each Grantor agrees that the internet
constitutes a “place” for the purposes of Section 9-610(b) of the UCC and that
any sale of Collateral to a licensor pursuant to the terms of a License is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner and time) within the meaning of Section 9-610 of the UCC. 
Administrative Agent and the Secured Parties will apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale as
provided in Section 8(f), with each Grantor remaining jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the

 

- 21 -

--------------------------------------------------------------------------------


 

Collateral and the aggregate amount of the Secured Obligations after such
application, and only after so paying over such net proceeds and after the
payment by Administrative Agent of any other amount required by any provision of
law, need Administrative Agent account for the surplus, if any, to any Grantor.

 

(b)       As to any Collateral constituting certificated securities or
uncertificated securities, if, at any time when Administrative Agent determines
to exercise its right to sell the whole or any part of such Collateral
hereunder, such Collateral or the part thereof to be sold will not, for any
reason whatsoever, be effectively registered under Securities Act of 1933, as
amended (as so amended, the “Act”), Administrative Agent may, in its discretion
(subject only to applicable requirements of law), sell such Collateral or part
thereof by private sale in such manner and under such circumstances as
Administrative Agent may deem necessary or advisable, but subject to the other
requirements of this Section 8(b), and will not be required to effect such
registration or cause the same to be effected.  Without limiting the generality
of the foregoing, in any such event Administrative Agent may, in its sole
discretion, (i) in accordance with applicable securities Laws, proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof could be or has been filed under
the Act; (ii) approach and negotiate with a single possible purchaser to effect
such sale; and (iii) restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment, and
not with a view to the distribution or sale of such Collateral or part thereof. 
In addition to a private sale as provided above in this Section 8(b), if any of
such Collateral will not be freely distributable to the public without
registration under the Act at the time of any proposed sale hereunder, then
Administrative Agent will not be required to effect such registration or cause
the same to be effected but may, in its sole discretion (subject only to
applicable requirements of law), require that any sale hereunder (including
a sale at auction) be conducted subject to such restrictions as Administrative
Agent may, in its sole discretion, deem necessary or appropriate in order that
such sale (notwithstanding any failure so to register) may be effected in
compliance with the Bankruptcy Code and other Laws affecting the enforcement of
creditors’ rights and the Act and all applicable state securities laws.  Each
Grantor further agrees that:  (A) if Administrative Agent will, pursuant to the
terms of this Agreement, sell or cause the Pledged Interests or any portion of
them to be sold at a private sale, Administrative Agent will have the right to
rely upon the advice of any nationally recognized brokerage or investment firm
(but will not be obligated to seek such advice and the failure to do so will not
be considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interests or any portion thereof
for sale and as to the best price reasonably obtainable at a private sale
thereof; and (B) such reliance will be conclusive evidence that Administrative
Agent has handled the disposition in a commercially reasonable manner.

 

(c)        Each Grantor agrees that in any sale of any of such Collateral,
whether at a foreclosure sale or otherwise, Administrative Agent is hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel is necessary in order to avoid any
violation of applicable Law (including compliance with such procedures as may
restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications and restrict such
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in

 

- 22 - 

--------------------------------------------------------------------------------


 

order to obtain any required approval of the sale or of the purchaser by any
Governmental Authority, and each Grantor further agrees that such compliance
will not result in such sale being considered or deemed not to have been made in
a commercially reasonable manner, nor will Administrative Agent nor any of the
Secured Parties be liable or accountable to such Grantor for any discount
allowed by the reason of the fact that such Collateral is sold in compliance
with any such limitation or restriction.

 

(d)       Except as otherwise expressly permitted herein, each Grantor hereby
waives presentment, demand for payment, protest or any notice of default or
nonpayment to or upon any of the Borrower or any other Loan Party (to the
maximum extent permitted by applicable Law) with respect to the Secured
Obligations.

 

(e)        Each Grantor agrees that a breach of any covenants contained in this
Section 8 to be provided by this Agreement will cause irreparable injury to
Administrative Agent, on behalf of itself and the Secured Parties, that in such
event Administrative Agent and the Secured Parties would have no adequate remedy
at law in respect of such breach and, as a consequence, agrees that in such
event each and every covenant contained in this Section 8 will be specifically
enforceable against such Grantor, and each Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that the Secured Obligations are not then due and
payable.

 

(f)        Following the occurrence and during the continuation of an Event of
Default or following any exercise of remedies provided for in this Section 8,
any amounts received on account of the Secured Obligations will be applied by
Administrative Agent as set forth in Section 8.05 of the Credit  Agreement.

 

SECTION 9.       Rights and Remedies Not Exclusive.

 

No failure or delay on the part of Administrative Agent in the exercise of any
power, right or privilege hereunder or under any other Loan Document, including
any Collateral Document, will impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor will any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege.  As among
the Secured Parties on one hand and the Grantors on the other hand,
Administrative Agent and the Secured Parties will have the right in their sole
discretion to determine which rights, Liens and/or remedies Administrative Agent
and/or any of the Secured Parties may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Administrative Agent’s or any Secured Party’s rights, Liens or
remedies hereunder or under any other Loan Document, including any Collateral
Document, applicable Law or at equity.  The enumeration of any rights and
remedies in this Agreement or in any other Loan Document, including any
Collateral Document, is not intended to be exhaustive, and all rights and
remedies of Administrative Agent and the Secured Parties described in this
Agreement or in any other Loan Document, including any Collateral Document, are
cumulative and are not alternative to or exclusive of any other rights or
remedies which Administrative Agent or any Secured Party otherwise may have. 
The partial or complete exercise of any right or remedy will not preclude any
other further exercise of such or any other right or remedy.

 

- 23 - 

--------------------------------------------------------------------------------


 

SECTION 10.                                               Grant of License to
Intellectual Property.

 

Solely for the purpose of enabling Administrative Agent to exercise its rights
and remedies under Section 8, and effective only during such time as
Administrative Agent will be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to Administrative Agent an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or, to the extent permitted by an
applicable License, sublicense any Copyright, Patent or Trademark, and to
exercise any rights held by such Grantor under any License, now owned or
hereafter acquired by such Grantor or in which such Grantor now holds or
hereafter acquires any interest, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer and automatic
machinery software and programs used for the compilation or printout thereof,
subject to any applicable restrictions or limitations contained in such License.

 

SECTION 11.                                               Limitation on
Administrative Agent’s and the Secured Parties’ Duty in Respect of Collateral.

 

Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, will be to deal with it in substantially the same
manner as Administrative Agent deals with similar property for its own account. 
Neither Administrative Agent nor any Secured Party nor any of their respective
officers, directors, employees, representatives or agents will, except, in each
case to the extent required under any non-waivable provisions of applicable Law,
be (a) liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so, or (b) under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.  The powers conferred on Administrative Agent and the Secured
Parties hereunder are solely to protect Administrative Agent’s and the Secured
Parties’ interests in the Collateral and will not, except to the extent required
under any non-waivable provision of applicable Law, impose any duty upon
Administrative Agent or any Secured Party to exercise any such powers.

 

SECTION 12.                                               Reinstatement.

 

This Agreement will remain in full force and effect and continue to be effective
against each Grantor should any petition be filed by or against such Grantor for
liquidation or reorganization, should such Grantor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of such Grantor’s property and assets,
and will continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations will be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

 

- 24 - 

--------------------------------------------------------------------------------


 

SECTION 13.                                               Miscellaneous.

 

(a)        Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication will or may be given to or served upon any of the parties
by any other party, or whenever any of the parties desires to give and serve
upon any other party any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
will be in writing and will be given in the manner, and deemed received, as
provided for in Section 10.02 of the Credit Agreement.

 

(b)       Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Agreement will not be affected or impaired
thereby and (ii) the parties will endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction will not invalidate or render unenforceable such
provision in any other jurisdiction.

 

(c)        Headings.  The various headings in this Agreement are inserted for
convenience only and will not affect the meaning or interpretation of this
Agreement or any provisions hereof.

 

(d)       Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement nor consent to any departure by any Grantor herefrom will in any
event be effective unless the same is in writing and signed by the parties
hereto, and then such waiver or consent will be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
Schedules to this Agreement may be supplemented through Security Agreement
Supplements executed by a Grantor and accepted by Administrative Agent.

 

(e)        Termination of this Agreement.  Subject to Sections 5(o) and 12, this
Agreement will terminate upon the payment in full of the Secured Obligations and
the termination of all Commitments under the Credit Agreement.  Upon termination
of this Agreement in accordance with its terms, Administrative Agent agrees to
take such actions as any Grantor may reasonably request, at the sole cost and
expense of such Grantor, including the filing of a proper instrument or
instruments (including Uniform Commercial Code termination statements on form
UCC-3) to evidence the satisfaction and termination of this Agreement and the
release of any security interest granted herein or authorizing such Grantor to
file such instrument, and will duly assign, transfer and deliver to such Grantor
such of the Collateral as may be in the possession of the Administrative Agent
and as has not theretofore been sold or otherwise applied or released pursuant
to this Agreement.

 

(f)        Release of Collateral.  Prior to the termination of this Agreement,
upon any sale or other disposition of title in or to any assets of any Grantor
constituting Collateral permitted under Section 7.05 of the Credit Agreement,
Administrative Agent, at the request of the applicable Grantor, will execute and
deliver to such Grantor such instruments (including UCC partial release
statements) acknowledging the release of Administrative Agent’s security
interest in such Collateral so sold or otherwise disposed of and assign,
transfer and deliver to such Grantor such of the Collateral as is then being (or
has been) so sold or otherwise disposed of, or

 

- 25 - 

--------------------------------------------------------------------------------


 

released, and as may be in the possession of the Administrative Agent and has
not theretofore been released pursuant to this Agreement and Administrative
Agent will record such instruments with the PTO and the United States Copyright
Office as may be necessary to evidence the release of Administrative Agent’s
security interest in such Collateral; provided that such security interest will
continue to attach to and be perfected in the Proceeds of such Collateral and to
be applied to the Secured Obligations in accordance with, and to the extent
required by, the Credit Agreement, including Sections 2.05 and 8.05 thereof.

 

(g)        Successor and Assigns.  This Agreement and all obligations of each of
the Grantors hereunder will be binding upon the successors and assigns of each
such Grantor, and will, together with the rights and remedies of Administrative
Agent hereunder, inure to the benefit of Administrative Agent and the Secured
Parties, and their respective successors and assigns.  No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein will in any manner affect the security
interest created herein and granted to Administrative Agent hereunder.

 

(h)       Expenses.  Without limiting each Grantor’s obligations under the
Credit Agreement or the other Loan Documents, including any other Collateral
Document, each Grantor agrees to pay upon demand to Administrative Agent the
amount of any and all reasonable and documented out-of-pocket expenses,
including the fees (including reasonable attorneys’ fees), disbursements and
other charges of its counsel and of any experts or agents that Administrative
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody or preservation of, the perfection of a security interest in,
or any sale of, collection from, or other realization upon, any of the
Collateral, (iii) the exercise or enforcement of any of the rights of
Administrative Agent hereunder or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof or otherwise in respect of the Collateral.

 

(i)         Indemnification.  Each Grantor agrees to pay, indemnify, and hold
Administrative Agent and each Secured Party and each of their respective
predecessors, affiliates, subsidiaries, successors and assigns, together with
their past, present and future officers, directors, agents, attorneys, financial
advisors, representatives, partners, joint ventures, affiliates and the
successor and assigns of any and all of them (each, an “Indemnified Person”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (“Indemnified Amounts”) brought against or
incurred by an Indemnified Person, in any manner arising out of or, directly or
indirectly, related in any way to or connected with this Agreement, including,
the exercise by Administrative Agent or any Secured Party of any of its rights
and remedies under this Agreement or any other action taken by Administrative
Agent or any Secured Party pursuant to the terms of this Agreement; provided,
however, a Grantor will have no obligation hereunder to any Indemnified Person
with respect to Indemnified Amounts to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment.  The
provisions of this Section 13(i) will survive the repayment in full of all the
Secured Obligations and the termination of all Commitments under the Credit
Agreement.

 

- 26 - 

--------------------------------------------------------------------------------


 

(j)        Relation to other Collateral Documents.

 

(i)         In the event of any conflict between any provision in this Agreement
and a provision in the Credit Agreement, such provision of the Credit Agreement
will control.

 

(ii)        The provisions of the Grants of Security Interest (Patents), Grants
of Security Interest (Trademarks), and Grants of Security Interest (Copyrights)
are supplemental to the provisions of this Agreement, and nothing contained in
the Grants of Security Interest (Patents), Grants of Security Interest
(Trademarks), or Grants of Security Interest (Copyrights) will limit any of the
rights or remedies of Administrative Agent hereunder.  In the event of any
conflict between any provision in this Agreement and a provision in a Grant of
Security Interest (Patents), Grant of Security Interest (Trademarks), or Grant
of Security Interest (Copyrights), such provision of this Agreement will
control.

 

(k)       Additional Grantors.  If, pursuant to Section 6.11 of the Credit
Agreement, Borrower is required to cause any Subsidiary that is not a Grantor to
become a Grantor hereunder, such Subsidiary will execute and deliver to
Administrative Agent a Security Agreement Supplement substantially in the form
of Annex A and will thereafter for all purposes be party hereto as a “Grantor”
and have the same rights, benefits and obligations as a Grantor initially party
hereto.

 

(l)         Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.  The terms of Sections 10.16 and 10.17 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and each party
hereto agrees to such terms.

 

(m)      Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which will
constitute an original, but all of which when taken together will constitute a
single contract.  Signature pages may be detached from multiple counterparts and
attached to a single counterpart so that all signature pages are attached to the
same document.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or electronic transmission (such as by “pdf”) will be as
effective as delivery of a manually executed counterpart of this Agreement.

 

(n)       Security Interest Absolute.  All rights of Administrative Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Grantor hereunder, will be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of any Loan Document,
including this Agreement or any other Collateral Document, or any other
agreement with respect to any of the Secured Obligations, (ii) any change in the
time, manner or place of the payment of, or in any other term of, all or any of
the Secured Obligations, or any other amendment or waiver of or any consent to
any departure from any Loan Document, including this Agreement or any other
Collateral Document, or any other agreement or instrument relating to any of the
foregoing, in each case in accordance with its terms, (iii) any exchange,
release or non-perfection of any Lien on other Collateral, or any release or
amendment or waiver of or consent to or departure from any guaranty, for all or
any of the Secured Obligations or (iv) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Agreement (other than the repayment
in full

 

- 27 -

--------------------------------------------------------------------------------


 

of all the Secured Obligations and the termination of all Commitments under the
Credit Agreement).

 

(o)        Joint and Several Obligations of the Grantors. THE OBLIGATIONS OF THE
GRANTORS HEREUNDER WILL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GRANTOR
CONFIRMS THAT ITS COLLATERAL MAY BE SOLD AND THE PROCEEDS THEREOF APPLIED TO THE
FULL AMOUNT OF THE “SECURED OBLIGATIONS” AND ALL OF THE OBLIGATIONS AND
LIABILITIES OF EACH OF THE OTHER GRANTORS HEREUNDER.

 

(p)       Secured Parties.  Each Secured Party that is not a party to the Credit
Agreement who obtains the benefit of this Agreement will be deemed to have
acknowledged and accepted the appointment of Administrative Agent pursuant to
the terms of the Credit Agreement, and with respect to the actions and omissions
of Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, Administrative Agent and each of its Affiliates shall
be entitled to all of the rights, benefits and immunities conferred under
Article IX of the Credit Agreement.

 

[The remainder of this page is intentionally left blank.]

 

- 28 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized signatory on the date first set
forth above.

 

 

 

GRANTORS:

 

 

 

SEMTECH CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

Title:

Senior Vice President, Finance, and
Chief Financial Officer

 

 

 

 

 

GENNUM US HOLDINGS LIMITED,

 

a Delaware corporation

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

Title:

President and Treasurer

 

 

 

 

 

GENNUM US LIMITED,

 

a Delaware corporation

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

Title:

President and Treasurer

 

 

 

 

 

SEMTECH CORPUS CHRISTI CORPORATION,

 

a Texas corporation

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

SEMTECH NEW YORK CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

Title:

President and Chief Financial Officer

 

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

SEMTECH SAN DIEGO CORPORATION,

 

a California corporation

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

SIERRA MONOLITHICS, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Emeka Chukwu

 

 

 

Name:

Emeka Chukwu

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and acknowledged by:

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ecliff Jackman

 

 

 

 

Name:

Ecliff Jackman

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
to
SECURITY AGREEMENT

 

 

Filing Jurisdictions

 

--------------------------------------------------------------------------------


 

SCHEDULE II
to
SECURITY AGREEMENT

 

Schedule of Organizational Identification, Offices,
Locations of Collateral
and Records Concerning Collateral

 

I.                                      Each Grantor’s official name:

 

II.                                Prior official names of each Grantor:

 

III.                          Type of entity (e.g. corporation, partnership,
business trust, limited partnership, limited liability company):

 

IV.                          Organizational identification number issued by each
Grantor’s state of incorporation or organization or a statement that no such
number has been issued:

 

V.                                State of organization or incorporation of each
Grantor:

 

VI.                          Chief executive office and other location of books
and records of each Grantor:

 

VII.                    Warehouses, Consignees and Processors:

 

VIII.              Other premises at which Collateral is stored or located:

 

--------------------------------------------------------------------------------


 

SCHEDULE III
to
SECURITY AGREEMENT

 

 

Instruments, Documents, Chattel Paper
and Letter-of-Credit Rights

 

--------------------------------------------------------------------------------


 

SCHEDULE IV
to
SECURITY AGREEMENT

 

 

Pledged Interests and Other Investment Related Property

 

--------------------------------------------------------------------------------


 

SCHEDULE V
to
SECURITY AGREEMENT

 

 

Intellectual Property

 

 

Trademarks

 

Grantor

 

Mark

 

 

Application/
Registration No.

 

 

Application/
Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patents

 

Grantor

 

Patent

 

 

Application/
Registration No.

 

 

Application/
Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyrights

 

Grantor

 

Copyright

 

 

Registration No.

 

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A TO SECURITY AGREEMENT

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

THIS SECURITY AGREEMENT SUPPLEMENT dated as of                                 ,
201     (this “Supplement”) executed and delivered by
                                        , a
                                           (the “New Grantor”) in favor of HSBC
BANK USA, NATIONAL ASSOCIATION, as Administrative Agent, as the representative
and for the benefit of the Secured Parties (in such capacity, “Administrative
Agent”).

 

RECITALS

 

A.        Semtech Corporation, a Delaware corporation, as borrower (“Borrower”)
and each direct and indirect Domestic Subsidiary of Borrower initially a party
thereto, as guarantors, entered into that Credit Agreement dated as of May [2],
2013 (as the same may from time to time be amended, modified, supplemented or
restated, the “Credit Agreement”) with the several financial institutions party
thereto as Lenders (each a “Lender,” and collectively, the “Lenders”) and HSBC
Bank USA, National Association, in its separate capacities as Administrative
Agent, for the benefit of the Secured Parties, and as Swing Line Lender and L/C
Issuer, pursuant to which the Lending Parties agree to make certain Credit
Extensions to Borrower for the individual and collective benefit of Borrower and
each Guarantor up to an initial aggregate available principal amount of
$350,000,000 on the terms and subject to the conditions set forth therein and
the other Loan Documents.

 

B.        As a Subsidiary of Borrower, each Guarantor will obtain substantial
direct and indirect benefits from the Credit Extensions made by the Lending
Parties under the Credit Agreement and the other Loan Documents.

 

C.        As a condition precedent to the effectiveness of the Credit Agreement
and the other Loan Documents, Borrower and each Guarantor (Borrower and each
such Guarantor being referred to therein and herein as an “Grantor” and,
collectively, as the “Grantors”) have executed and delivered that Security
Agreement dated as of May [2], 2013 (as the same may be further amended,
modified, supplemented or restated from time to time, the “Security Agreement”)
in favor of Administrative Agent, as the representative and for the benefit of
the Secured Parties.

 

D.        It is a condition precedent to the continued Credit Extensions by the
Lending Parties under the Loan Documents that the New Grantor execute this
Supplement to become a party to the Security Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Grantor, the New Grantor hereby agrees as follows:

 

Section 1.  Accession to Security Agreement; Grant of Security Interest.  The
New Grantor hereby agrees to join and be bound by the Security Agreement,
jointly and severally with the other Grantors, as a new “Grantor” thereunder and
assumes all obligations of a

 

--------------------------------------------------------------------------------


 

“Grantor” thereunder, all as if the New Grantor had been an original signatory
to the Security Agreement. Without limiting the generality of the foregoing, the
New Grantor hereby:

 

(a)        assigns, conveys, mortgages, pledges, hypothecates and transfers to
Administrative Agent, as the representative and for the benefit of the Secured
Parties, and grants to Administrative Agent, as the representative and for the
benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title and interest in, to and under the Collateral of such Grantor, all
as collateral security for the full, complete and final payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of all the
Secured Obligations;

 

(b)        makes to Administrative Agent and the Secured Parties as of the date
hereof each of the representations and warranties contained in Section 4 of the
Security Agreement and agrees to be bound by each of the covenants contained in
the Security Agreement including, without limitation, those contained in
Section 5 thereof; and

 

(c)        consents and agrees to each other provision set forth in the Security
Agreement.

 

Section 2.  Supplement to Schedules.  The information set forth in Annex 1
attached hereto is hereby added to the information set forth in Schedules I
through V of the Security Agreement.

 

Section 3.  Governing Law. The terms of Section 13(l) of the Security Agreement
with respect to governing law, submission to jurisdiction, venue and waiver of
jury trial are incorporated herein by reference, mutatis mutandis, and each New
Grantor hereto agrees to such terms.

 

Section 4.  Definitions.  Capitalized terms used herein and not otherwise
defined herein will have their respective defined meanings given them in the
Credit Agreement or the Security Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor has caused this Security Agreement
Supplement to be duly executed and delivered by its duly authorized officers as
of the date first written above.

 

 

[NEW GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Telephone:

(      )       -           

 

Facsimile:

(      )       -           

 

 

Accepted:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Name:

 

 

 

 

 

 

 

(Signature Page to Security Agreement Supplement)

 

--------------------------------------------------------------------------------


 

ANNEX B TO SECURITY AGREEMENT

 

FORM OF FORM PLEDGED INTERESTS ADDENDUM

 

This Pledged Interests Addendum, dated as of [                      ], 201    ,
is delivered pursuant to Section 5(k)(i) of the Security Agreement referred to
below.  The undersigned hereby agrees that this Pledged Interests Addendum may
be attached to that Security Agreement dated as of May [2], 2013 (as the same
may from time to time be amended, supplemented, modified or restated, the
“Security Agreement”), made by the undersigned, together with the other Grantors
named therein, to HSBC Bank USA, National Association, as Administrative Agent,
for the benefit of the Secured Parties.  Initially capitalized terms used but
not defined herein will have the meaning ascribed to such terms in the Security
Agreement.  The undersigned hereby agrees that the additional interests listed
on this Pledged Interests Addendum as set forth below will be and become part of
the Pledged Interests pledged by the undersigned to Administrative Agent in the
Security Agreement and any pledged company set forth on this Pledged Interests
Addendum as set forth below will be and become a “Pledged Company” under the
Security Agreement, each with the same force and effect as if originally named
therein.

 

The undersigned hereby certifies that the representations and warranties set
forth in Section 4(g) of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

 

[                                      ]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------